Citation Nr: 1709868	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-42 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a middle back disability.

4.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to August 1999, from January 2003 to August 2003, and with additional periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA) in the Marine Corps Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  Another hearing request is addressed in the remand section.

These claims were previously before the Board in September 2014 at which time the case was remanded to associate additional military personnel records and to afford the Veteran a VA examination for his claimed psychiatric disability.  Additional records were associated with the claims file and the Veteran was afforded an examination in May 2015.  In the September 2014 decision, the Board also dismissed withdrawn claims of service connection for a hip disability and an employability issue.

The Board notes that the Veteran initially claimed entitlement to service connection for his neck and back disabilities in October 2003, but that these claims were denied in a January 2005 rating decision.  The Veteran claimed service connection again for these disabilities, but was again denied in a June 2007 rating decision.  The Board has previously phrased the issues as whether new and material evidence has been presented to reopen claims of entitlement to service connection.  However, 38 C.F.R. § 3.156(c) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, service personnel and payment records were received by the RO in April 2015 establishing that the Veteran was on active duty on August 2, 2002, the date on which he was injured.  Since these official service records had not been considered previously and are now associated with the claims file, VA will reconsider the Veteran's October 2003 claim.  

The decision below addresses the low back, neck and middle back claims.  The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's neck disability is attributable to injury during his ACDUTRA.

2.  The Veteran's middle and low back disability is attributable to injury during his ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disease are met.  38 U.S.C.A. §§ 101, 1110 (West 2015); 38 C.F.R. §§ 3.6, 3.303 (2016).

2.  The criteria for service connection for upper thoracic spine disease are met.  38 U.S.C.A. §§ 101, 1110 (West 2015); 38 C.F.R. §§ 3.6, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The Veteran contends that his present neck and back disabilities are the result of an injury he sustained during a training exercise on August 2, 2002, where a motor vehicle accident (MVA) caused him to have to jump from a bridge.  

The threshold issue is whether the Veteran was on active duty at the time he sustained the injuries he contends are the cause of his present disabilities.  The Board finds that the preponderance of the evidence reflects he was.  Service records associated with the claims file in April 2015 pursuant to the Board's remand reflect that the Veteran was on active duty on August 2, 2002.  Police reports associated with the claims file likewise reflect military vehicles were involved with civilian vehicles in an MVA on that same date.

The next issue is whether the injury occurred "in the line of duty."  The Board notes that no line of duty determination was made at the time of the MVA and the Veteran's injury.  However, VA contacted the Veteran's reserve Captain in December 2004, and the Captain confirmed the August 2002 MVA that injured the Veteran occurred in the line of duty.  As such, the Board finds the preponderance of the evidence also supports that the Veteran was injured in the line of duty during this period of ACDUTRA.

As to the elements of service connection, the Veteran has a present disability in the form of "cervical spine disease" and "upper thoracic spine disease."  See September 2004 VA examination report.  As noted above, the record reflects ample support for the contention that the Veteran was injured in the MVA in August 2002.  Furthermore, in an October 2004 VA examination report, an examiner opined that it was more likely than not that his current neck and back problems were related to the Veteran's military service.  As such, service connection for the Veteran's claimed neck and back disabilities is warranted.

Given that the thoracolumbar spine is rated as one spine segment (see 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243), the Board will grant service connection for a single disabily characterized as upper thoracic spine disease even though the procedural history reflected two separate claims.


ORDER

Service connection for a cervical spine disease is granted.

Service connection for upper thoracic spine disease is granted.


REMAND

The Veteran contends his present psychiatric disability was incurred during his period of service.  The Veteran received a VA examination for this disability in May 2015 pursuant to the Board's remand.  The examiner provided diagnoses of unspecified bipolar and related disorder and other specified personality disorder with mixed personality features.  The examiner opined that these conditions were less likely than not incurred in or caused by service.  The rationale provided that the "question cannot be answered accurately and to do so would be mere speculation."  The examiner went on to state that the records provided did not document any mental health diagnosis or treatment while in the military between January 2003 and August 2003.

The Board finds the May 2015 VA examination inadequate.  This is so primarily because though the examiner stated that the question could not be answered accurately and to do so would be speculation, the examiner nonetheless still opined in the negative.  The Board finds providing an opinion in this instance in light of the examiner's own statement that to do so would be speculation is contradictory.  Additionally, the record reflects the Veteran had additional periods of active duty beginning in May 1999.  Nonetheless, it appears the examiner only considered the Veteran's period of service beginning in January 2003.  Furthermore, a post-service initial diagnosis may still result in service connection.  See 38 C.F.R. § 3.303(d).  For these reasons, the Board finds the VA examination not wholly adequate, and a remand for a new examination warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of this remand, update VA and private treatment records should also be associated with the claims file.  

The Board further notes that the Veteran's representative has submitted a subsequent VA Form 9 substantive appeal in February 2016 requesting a second Board hearing at a local VA office.  As noted in the introduction, the Veteran was afforded a hearing in June 2014 for the issues presently on appeal.  However, in light of the remand of one of the issues currently on appeal and that the circumstances of the case may have change in the intervening three years, the Veteran should be scheduled for another Board hearing at his local VA office, should he still so desire.  See Cook v. Snyder, 2017 WL 405830, No. 15-0873 (U.S. Vet. App. Jan. 31, 2017).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain any relevant VA and private treatment records not already associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in connection with his psychiatric claim.  The entire claims file should be reviewed by the examiner.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disability had its onset during, or is otherwise related to, service.

A complete rationale must be provided for the opinion offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained in the examination report.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit remains denied, issue a supplemental statement of the case.

4.  If he still desires, schedule the Veteran for a hearing before a member of the Board at the Muskogee, Oklahoma RO (or the closest RO to where he is now located) in accordance with his docket number.  Otherwise, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


